EX-31.1CERTIFICATION OF CEO EXHIBIT 31.1 SARBANES-OXLEY SECTION 302 CERTIFICATION I,William Erfurth, President, Chief Executive Officer and Director of Modern City Entertainment Inc. certify that: 1. I have reviewed thisquarterly report on Form l0-QSB/A of Modern City Entertainment Inc.; 2. Based on my knowledge, thisquarterly report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by thisquarterly report; 3. Based on my knowledge, the financial statements, and other financial information included in thisquarterly report, fairly present in all material respects the financial condition, results of operations and cash flows of the registrant as of, and for, the periods presented in thisquarterly report; 4. I am responsible for establishing and maintaining disclosure controls and procedures (as defined in the Exchange Act Rules 13a-l5(e) and 15d-l5(e), and internal control over financial reporting (as defined in Exchange Act Rules 13a-15(f) and 15d-15(f)) for the registrant and have: a) Designed such disclosure & internal controls and procedures to ensure that material information relating to the registrant, including its consolidated subsidiaries, is made known to me by others within those entities, particularly during the period in which thisquarterly report is being prepared; b) Evaluated the effectiveness of the registrant’s disclosure controls and procedures and presented in this report my conclusions about the effectiveness of the disclosure controls and procedures, as of the end of the period covered by this report based on such evaluation; and c) Presented in thisquarterly report any change in the registrant’s internal control over financial reporting that occurred during the registrant’s most recent fiscal quarter endedJune 30, 2006, that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. 5. I have disclosed, based on my most recent evaluation, to the registrant’s auditors and the audit committee of registrant’s board of directors (or persons performing the equivalent functions): a) all significant deficiencies and material weaknesses in the design or operation of internal controls which could adversely affect the registrant’s ability to record, process, summarize and report financial data; and b) any fraud, whether or not material, that involves management or other employees who have a significant role in the registrant’s internal controls; and Date:July 27, 2007 By: William Erfurth, President, Chief Executive Officer and Director
